IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-30483
                          Conference Calendar


HENRY HARRIS,

                                           Plaintiff-Appellant,

versus

PAROLE BOARD ET AL.,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 96-CV-89
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Henry Harris, Louisiana inmate #116174, appeals the

dismissal of his civil rights complaint.    Harris’ arguments fail

to challenge the district court’s judgment.     Thus, any issue as

to the propriety of the dismissal, without prejudice, for failure

to exhaust Harris’ available state remedies, is deemed abandoned

on appeal.     See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th Cir.

1994).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30483
                               - 2 -

     The appeal is without arguable merit and is thus frivolous.

5th Cir. R. 42.2.   Because it is frivolous, it is DISMISSED.

     APPEAL DISMISSED.